Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/03/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. (WO 2014124663, CN 105759935, CN 104603716, CN 104468912, CN 104115485, CN 104076898, CN 103516907, CN 102137178, CN 1801132)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 10, the claims disclose the claim limitations “controlling, by the first processor, the front-facing camera to collect a low-power-consumption-mode image in the low power consumption mode…receiving, by the first processor, the low-power-consumption-mode and identifying whether there are a predetermined quantity of consecutive low-power-consumption-mode images that comprise preset characteristic information.” The claims disclose that the first processor controls the front-facing camera to collect and receive a low-power consumption-mode image in the low power consumption mode. Then, the first processor identifies whether there are a predetermined quantity of consecutive low-power consumption mode images. It is unclear how to perform a process of identifying with a predetermined quantity of consecutive low-power-consumption-mode-images, which are a plurality of images from one low-power-consumption-mode image collected by the front-facing camera. For the purpose of the examination, examiner interprets the limitation controlling, by the first processor, the front-facing camera to collect a low-power-consumption-mode image in the low power consumption mode…receiving, by the first processor, the low-power-consumption-mode and identifying whether there are a predetermined quantity of consecutive low-power-consumption-mode images that comprise preset characteristic information” as controlling, by the first processor, the front-facing camera to collect consecutive low-power-consumption-mode images in the low power consumption mode…receiving, by the first processor, the consecutive low-power-consumption-mode images and identifying whether there are a predetermined quantity of the consecutive low-power-consumption-mode images that comprise preset characteristic information.”
	
Claims 1 and 10 recite the limitation "adjusting, by the first processor, brightness of a screen of the terminal according to an identification result" in lines 13-14 of the claim 1 and lines 17-18 of the claim 10.  The claims 1 and 10 perform “identifying whether there are a predetermined quantity of consecutive low-power-consumption-mode images.” Thus, “an identification result” is a result of the previous step of “identifying…” There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, examiner interprets the limitation “an identification result” as a result of the identifying whether there are a predetermined quantity of consecutive low-power-consumption-mode images.

Regarding claims 2-9 and 11-18, the claims 2-9 and 11-18 inherits the deficiencies of the claims 1 and 10. Thus, the claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 9, 10, 12-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Heo et al. (United States Patent Application Publication US 2014/0013141), hereinafter Heo.

Regarding claim 1, Heo teaches A terminal control method, applied to a terminal comprising 
a first processor, a second processor, and a front-facing camera, ([0027] “a portable terminal 100 may include a main controller 110, a sub-controller 190, a camera 180...”)
wherein, an operation processing capability of the first processor is lower than an operation processing capability of the second processor, ([0037] “the main controller 110 may include a Central Processing Unit (CPU) and an Application Processor (AP). Particularly, when entering or starting of the sleep mode is requested, the main controller 110 may activate the sub-controller 190 and may enter the sleep mode.” [0039] “The sub-controller 190 may be configured by a Micro-Processor Unit (MPU) or a Micro-Controller Unit (MCU), which are a low power processor type.”)
the method comprising: when detecting that the front-facing camera is in a low power consumption mode, sending, by the second processor, a first message to the first processor, ([0031] “The camera 180 may be activated in the sleep mode and recognize motion and/or movement of a user.” [0037] “Particularly, when entering or starting of the sleep mode is requested, the main controller 110 may activate the sub-controller 190 and may enter the sleep mode.” [0031] “The camera 180 may be activated in the sleep mode and recognize motion and/or movement of a user.” When entering or starting of the sleep mode, the main controller, which is interpreted as the second processor, activates the sub-controller, which is interpreted as the first processor. Thus, in the sleep mode, the main controller is in sleep or inactive while the sub-controller controls the camera. [0031] Furthermore, in sleep mode, the camera “activates only some of all pixels of the camera,” which is interpreted as when detecting that the front-facing camera is in a low power consumption mode.)
wherein the first message indicates that the front-facing camera is in the low power consumption mode; (As discussed above, [0031] [0037], the main controller activates or sends the first message to indicate the sleep mode, which further activates the sub-controller and the camera to be in low power consumption mode. Thus, the first message indicates that the camera to operate in the low power consumption mode.)
after receiving the first message, controlling, by the first processor, the front-facing camera to collect a low-power-consumption-mode image in the low power consumption mode; ([0031] “the camera 180 may transmit an input preview image to the sub-controller 190. In this case, the sub-controller 190 may compare preview images to recognize motion of a specific subject or object of the user, e.g., a finger and/or a hand of a user or a stylus held by a user. In this case, the camera 180 may activate only some of all pixels of the camera 180. That is, the camera 180 may activate only some pixels in the sleep mode and may be driven to detect the motion of the user and an image of a low resolution.” In the sleep mode, which is interpreted as after receiving the first message, the sub-controller controls the camera, which is interpreted as controlling, by the first processor, the front-facing camera. Then, the front-facing camera collects images with only some of all pixels of the camera 180, which is interpreted as to collect a low-power-consumption-mode image in the low power consumption mode.)
receiving, by the first processor, the low-power-consumption-mode image ([0031] “the camera 180 may transmit an input preview image to the sub-controller 190. In this case, the sub-controller 190 may compare preview images to recognize motion of a specific subject or object of the user, e.g., a finger and/or a hand of a user or a stylus held by a user. In this case, the camera 180 may activate only some of all pixels of the camera 180. That is, the camera 180 may activate only some pixels in the sleep mode and may be driven to detect the motion of the user and an image of a low resolution.” The images from the camera only with some of pixels are transmitted to the sub-controller.) and 
identifying whether there are a predetermined quantity of consecutive low-power-consumption-mode images that comprise preset characteristic information, wherein the preset characteristic information is characteristic information indicating that a user currently needs to use the terminal; ([0031] “recognize motion of a specific subject or object of the user, e.g., a finger and/or a hand of a user or a stylus held by a user.” [0035] “The motion wake up pattern may include a pattern where a subject, e.g., a hand or a pen, is moved from a left side to a right side of the portable terminal 100, a pattern where the subject is moved from the right side to the left side of the portable terminal 100, a pattern where the subject is moved from the left side to the right side and is then moved from the right side to the left side of the portable terminal 100, a pattern where the subject is moved from a lower side to an upper side of the portable terminal 100, a pattern where the subject is moved from the upper side to the lower side of the portable terminal 100, a pattern where the subject is again moved from the lower side to the upper side of the portable terminal 100, and a pattern where the subject is moved according to a predetermined figure, such as a circle, a triangle, a star, or any other similar and/or suitable figure shape.” From the images from the camera only with some of pixels, the sub-controller recognizes the motion wake up patterns, which is to wake up the terminal and use the terminal. Thus, the motion wake up patterns indicates that a user currently needs to use the terminal. Also, in order to recognize the motion of hand motions, such as side-to-side motions, and predetermined figures, a predetermined quantity of consecutive low-power-consumption-mode images that comprises preset characteristic information has to be processed.) and
adjusting, by the first processor, brightness of a screen of the terminal according to an identification result. ([0029] “When the portable terminal 100 enters a sleep mode, the display unit 130 is turned-off. When the portable terminal 100 cancels, i.e., exits or terminates, the sleep mode, the display unit 130 is turned-on.” Based on the motion detected or identified by the camera, the sub-controller terminates the sleep mode, which further turns on the display. Turning on the display is interpreted as adjusting brightness of a screen of the terminal.)

Regarding claim 3, Heo further teaches controlling, by the first processor, the second processor to adjust the brightness of the screen of the terminal according to the identification result. ([0029] “When the portable terminal 100 enters a sleep mode, the display unit 130 is turned-off. When the portable terminal 100 cancels, i.e., exits or terminates, the sleep mode, the display unit 130 is turned-on.” Based on the motion detected or identified by the camera, the sub-controller terminates the sleep mode, which further turns on the display. Turning on the display is interpreted as adjusting brightness of a screen of the terminal based on the command or interrupt from the sub-controller.)

Regarding claim 4, Heo further teaches when the first processor receives the low-power-consumption-mode image and identifies that there are a predetermined quantity of consecutive low-power-consumption-mode images that comprise the preset characteristic information, ([0056] “If the extraction of the motion pattern is completed, then the sub-controller 190 may determine whether the extracted motion pattern is identical or substantially identical, with a stored motion wake-up pattern in step 311, or otherwise compare the extracted motion pattern with the stored motion wake-up pattern…The sub-controller 190 may access the memory 120 that stores the motion wake-up pattern. Furthermore, the sub-controller 190 may compare the results of the comparison between the extracted motion pattern and the stored motion wake-up pattern to a predefined reference value, when determining whether or not the extracted motion pattern and the stored motion wake-up pattern are identical or substantially identical. Such a reference value may represent a required degree of correlation between the extracted motion pattern and the stored motion wake-up pattern.” The sub-controller receives images that are collected with only some of pixels. Then, the sub-controller identifies the motion wake-up pattern, which is interpreted as identifies that there are predetermined quantity of consecutive low-power-consumption-mode images that comprise the preset characteristic.) and 
the first processor detects that the second processor is in a sleep mode, waking up, by the first processor, the second processor and instructing the second processor to light up the screen of the terminal. ([0067] “When it is determined, in step 505, that the sensor information does not satisfy the alarm condition, then the sub-controller 190 may return to step 503 and repeat the foregoing procedures…the sub-controller 190 transmits a wake-up signal to the main controller 110 so that the sleep mode of the portable terminal 100 may be cancelled, terminated, or exited. The wake-up signal may be an interrupt signal.” When the sub-controller is activated, the sub-controller already knows that the main controller is in sleep mode, which is interpreted as the first processor detects the second processor is in a sleep mode. Also, when the motion wake-up pattern is detected, the sub-controller transmits wake up signal to the main controller, which further turns on the screen, as discussed above.)

Regarding claim 5, Heo further teaches when the first processor receives the low-power-consumption-mode image and identifies that there are a predetermined quantity of consecutive low-power-consumption-mode images that comprise the preset characteristic information, ([0056] “If the extraction of the motion pattern is completed, then the sub-controller 190 may determine whether the extracted motion pattern is identical or substantially identical, with a stored motion wake-up pattern in step 311, or otherwise compare the extracted motion pattern with the stored motion wake-up pattern… The sub-controller 190 may access the memory 120 that stores the motion wake-up pattern. Furthermore, the sub-controller 190 may compare the results of the comparison between the extracted motion pattern and the stored motion wake-up pattern to a predefined reference value, when determining whether or not the extracted motion pattern and the stored motion wake-up pattern are identical or substantially identical. Such a reference value may represent a required degree of correlation between the extracted motion pattern and the stored motion wake-up pattern.”) and 
the first processor detects that the second processor is in a waking state ([0067] “the sub-controller 190 transmits a wake-up signal to the main controller 110 so that the sleep mode of the portable terminal 100 may be cancelled, terminated, or exited. The wake-up signal may be an interrupt signal.” The wake-up signal from the sub-controller activates the main controller. Thus, at the point when activating the main controller by the sub-controller, the sub-controller knows or detects that the main controller is in a waking state.) and 
the screen of the terminal is in an off state, instructing, by the first processor, the second processor to light up the screen of the terminal. ([0029] “When the portable terminal 100 enters a sleep mode, the display unit 130 is turned-off. When the portable terminal 100 cancels, i.e., exits or terminates, the sleep mode, the display unit 130 is turned-on.” [0048] “when the wake-up event is generated, then the sub-controller 190 may activate the main controller 110 in step 209. That is, the sub-controller 190 may transmit a wake-up signal to the main controller 110. In this case, the wake-up signal may be an interrupt signal. Meanwhile, when the main controller 110 is woken-up so that the sleep mode is cancelled, the sub-controller 190 may be inactivated.” When the main controller is activated, the display is turned on, which is interpreted as light up the screen of the terminal. Before the activation of the main controller, the display is off, which is interpreted as the screen of the terminal is in an off state. Furthermore, as the main controller activates, the sub-controller is inactivated. Thus, when the main controller is woken up, the main controller controls the display.)

Regarding claim 8, Heo further teaches when detecting that the front-facing camera switches from the low power consumption mode to a non-low power consumption mode, sending, by the second processor, a second message to the first processor, ([0031] “the camera 180 may activate all pixels in an active mode and may be driven to detect an image of a high resolution, e.g., for camera operation of the portable terminal 100.” [0048] “when the wake-up event is generated, then the sub-controller 190 may activate the main controller 110 in step 209. That is, the sub-controller 190 may transmit a wake-up signal to the main controller 110. In this case, the wake-up signal may be an interrupt signal. Meanwhile, when the main controller 110 is woken-up so that the sleep mode is cancelled, the sub-controller 190 may be inactivated.” When the camera switches the mode to higher resolution, the terminal knows that the terminal is in the active mode. Thus, the main controller is woken-up and the sub controller is inactivated.)
wherein the second message indicates that the front-facing camera switches to the non-low power consumption mode; ([0034] “the sensor 150 may transmit a sensor value corresponding to the surrounding situation and state of the portable terminal 100 to the main controller 110 in the active mode.” The message or a signal to the sub-controller indicates that the terminal is in the active mode including the main controller being in the active mode and the camera with the high resolution.) and
after receiving the second message, stopping, by the first processor, controlling the front-facing camera, controlling, by the second processor, the front-facing camera to collect a non-low-power- consumption-mode image in the non-low power consumption mode, and performing, by the second processor, subsequent processing on the non-low-power-consumption-mode image. ([0048] “when the wake-up event is generated, then the sub-controller 190 may activate the main controller 110 in step 209. That is, the sub-controller 190 may transmit a wake-up signal to the main controller 110. In this case, the wake-up signal may be an interrupt signal. Meanwhile, when the main controller 110 is woken-up so that the sleep mode is cancelled, the sub-controller 190 may be inactivated.” When the terminal is in the active mode, the main controller receives and the images with high resolution. Also, the sub-controller is inactivated.)

Regarding claim 9, Heo teaches wherein, the first processor is a coprocessor, and the second processor is an application processor. ([0037] “the main controller 110 may include a Central Processing Unit (CPU) and an Application Processor (AP).” [0039] “The sub-controller 190 may be configured by a Micro-Processor Unit (MPU) or a Micro-Controller Unit (MCU), which are a low power processor type.” As well known in the art before the effective filing date of the claimed invention, a coprocessor is a processor to support or perform supplemental functions of the primary processor. The sub-controller, which is a micro-processor unit and a low power processor type, performs the functions to support the main controller by collecting the images with lower resolution and analyzing the collected images to detect the motion wake-up patterns. Thus, the sub-controller is interpreted as a coprocessor.)

Regarding claims 10, 12-14, 17 and 18, the claims 10, 12-14, 17 and 18 are the apparatus claims of the method claims 1, 3-5, 8 and 9. Heo further teaches a storage unit, the storage is configured to store program code. ([0071] “The foregoing method for controlling a sleep mode in a portable terminal of the present exemplary embodiments may be implemented in an executable program command form by various computer means and be recorded in a hardware device, such as a computer readable non-volatile recording medium or other similar hardware device.”) The claims 10, 12-14, 17 and 18 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Heo teaches all the limitations of the claim10, 12-14, 17 and 18.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Han et al. (United States Patent Application Publication US 2011/0007103), hereinafter Han.

Regarding claim 2, Heo teaches all the limitations of the method according to claim 1, as discussed above.
Heo teaches when the first processor receives the low-power-consumption-mode image and identifies that there are a predetermined quantity of consecutive low-power-consumption-mode images that comprise the preset characteristic information, ([0056] “If the extraction of the motion pattern is completed, then the sub-controller 190 may determine whether the extracted motion pattern is identical or substantially identical, with a stored motion wake-up pattern in step 311, or otherwise compare the extracted motion pattern with the stored motion wake-up pattern… The sub-controller 190 may access the memory 120 that stores the motion wake-up pattern. Furthermore, the sub-controller 190 may compare the results of the comparison between the extracted motion pattern and the stored motion wake-up pattern to a predefined reference value, when determining whether or not the extracted motion pattern and the stored motion wake-up pattern are identical or substantially identical. Such a reference value may represent a required degree of correlation between the extracted motion pattern and the stored motion wake-up pattern.”) and the first processor detects that the second processor is in a waking state and the screen of the terminal is in an on state. ([0029] “When the portable terminal 100 enters a sleep mode, the display unit 130 is turned-off. When the portable terminal 100 cancels, i.e., exits or terminates, the sleep mode, the display unit 130 is turned-on.” [0067] “the sub-controller 190 transmits a wake-up signal to the main controller 110 so that the sleep mode of the portable terminal 100 may be cancelled, terminated, or exited. The wake-up signal may be an interrupt signal.” The wake-up signal from the sub-controller activates the main controller. Thus, at the point when activating the main controller by the sub-controller, the sub-controller knows or detects that the main controller is in a waking state and the display is turned on.)
However, Heo does not teach calculating, by the first processor, a current ambient brightness value according to the low-power- consumption-mode image; and adjusting, by the first processor, the brightness of the screen of the terminal according to the ambient brightness value, wherein a larger ambient brightness value indicates higher adjusted brightness of the screen of the terminal.
Han teaches calculating, by the first processor, a current ambient brightness value according to the low-power-consumption-mode image; and (idle mode [0031] the ambient light luminance calculating unit 192 uses the extracted luminance values of the white sub-pixels to calculate an ambient light luminance value.) and the screen of the terminal is in an on state (512 in FIG.5, [0061] When the backlight is on, it is determined that the object appears and then does not appear and thus the backlight is turned off.), adjusting, by the first processor, the brightness of the screen of the terminal according to the ambient brightness value, (506, 508, 510, 512 in FIG. 5) wherein a larger ambient brightness value indicates higher adjusted brightness of the screen of the terminal. ([0032] if ambient light is bright, the DDI 170 increases the intensity level of the backlight)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heo to incorporate the teaching of Han to provide calculating, by the first processor, a current ambient brightness value according to the low-power-consumption-mode image; and the screen of the terminal is in an on state, adjusting, by the first processor, the brightness of the screen of the terminal according to the ambient brightness value, wherein a larger ambient brightness value indicates higher adjusted brightness of the screen of the terminal. They are all directed to provide power management system and method based on the images taken by a camera even when the system is in low power or idle mode. Han further improves upon Heo by extracting luminance values of a portion of predetermined sub-pixels from image data such as RGBW sub-pixels, which can control the intensity of the backlight of the display panel when the most of the components do not operate and the clock generator to output a clock signal having a reduced frequency when compared to that of the photo-taking mode ([0030]). It can improve the power consumption by reducing power consumption of unnecessary components. Furthermore, a read-out frequency may be reduced, thereby reading power consumption of the camera system, as recognized by Han ([0030]). Therefore, it would be advantageous to operate the image sensor to determine the necessity to control the intensity of the display using luminance values obtained from a portion of predetermined sub-pixels and incorporate a clock generator to output a clock signal having a reduced frequency when compared to that of the photo-taking mode in order to reduce power consumption.

Regarding claim 6, Heo teaches all the limitations of the method according to claim 3, as discussed above.
Han further teaches when the first processor receives the low-power-consumption-mode image and identifies that no predetermined quantity of consecutive low-power-consumption-mode images comprise the preset characteristic information, ([0028] “the image sensor 130 remains operative, preferably in a reduced capacity, in the idle mode.” [0033] “FIG. 2 is a more detailed diagram of the backlight control device 190 illustrated in FIG. 1, which is operative in an idle mode to control the DDI 170 according to an exemplary embodiment.”) and the first processor detects that the screen of the terminal is in an on state, instructing, by the first processor, the second processor to turn off the screen of the terminal. ([0046] “If the change the ambient light luminance values between the previous scene and the current scene 400 is below the threshold, there is no change in the intensity level of the backlight.” [0049] “When the backlight is on, it is determined that the object appears and then disappears and thus the backlight power controller 260 generates the signal for turning off the backlight.”)

Regarding claim 7, Heo teaches all the limitations of the method according to claim 4, as discussed above.
Han further teaches calculating, by the first processor, a current ambient brightness value according to the low-power- consumption-mode image; ([0028] “the image sensor 130 remains operative, preferably in a reduced capacity, in the idle mode.” [0033] “FIG. 2 is a more detailed diagram of the backlight control device 190 illustrated in FIG. 1, which is operative in an idle mode to control the DDI 170 according to an exemplary embodiment.”) and
wherein, the instructing, by the first processor, the second processor to light up the screen of the terminal comprises: sending, by the first processor, the ambient brightness value to the second processor, ([0038] “The ambient light luminance calculating unit 192 uses respective luminance values of the white sub-pixels extracted by the sub-pixel extracting unit 210 to calculate an ambient light luminance value of each region.” [0043] “The luminance comparing unit 240 compares the ambient light luminance value of each region of the current scene 400 with the ambient light luminance value of each region of the previous scene stored in the luminance storage unit 230.” [0047] “If the ambient light luminance values of a previous scene are not stored in the luminance storage unit 230, the luminance comparing unit 240 transmits the average ambient light luminance value of the current scene 400 to a DDI 270. The DDI 270 uses the average ambient light luminance value to calculate the intensity level of the backlight of the display panel.”) and
adjusting, by the second processor, the brightness of the screen of the terminal according to the ambient brightness value, wherein a larger ambient brightness value indicates higher adjusted brightness of the screen of the terminal. ([0049] “The backlight power controller 260 transmits the average ambient light luminance value of the current scene 400 to the DDI 270. The DDI 270 uses the average ambient light luminance value to control the intensity level of the backlight.” Fig. 5Steps 505, 509, 510.)

Regarding claims 11, 15, and 16, the claims 11, 15, and 16 are the apparatus claims of the method claims 2, 6, and 7. The claims 11, 15, and 16 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Heo in view of Han teaches all the limitations of the claims 11, 15, and 16.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (United States Patent Application Publication US 2007/0287539) teaches a machine with a getting-close person detector to detect a person at a suitable distance away passing by the machine and to inform a CPU to activate the machine to display pictures, sound effects and lights around the machine.
Bradski et al. (United States Patent Application Publication US 2004/0175020) teaches method and apparatus for monitoring human attention in dynamic power management to analyzing images captured by an image-capturing device using a face tracking technique to learn behaviors of a user.
John Archibald et al. (United States Patent Application Publication US 2014/0368626) teaches methods, systems and techniques to generate image statistics for each frame in a video stream in a low-power device and to perform application-specific processing on particular frames in the video stream using a high-power device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187